Citation Nr: 0734314	
Decision Date: 11/01/07    Archive Date: 11/19/07

DOCKET NO.  04-38 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas J. Boorstein, Associate Counsel


INTRODUCTION

The appellant served in the Iowa National Guard between April 
1955 and May 1963, which included various periods of active 
duty for training and inactive duty for training and 
specifically a period of active duty for training from July 
12 to July 29, 1962.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the Seattle, 
Washington Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO denied service connection for residuals 
of a back injury.  

In May 2007, the appellant testified before the undersigned 
Veterans Law Judge.  A copy of the transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Current medical records indicate that the appellant has a 
history of chronic back pain.  

During the May 2007 hearing, the appellant testified that he 
was injured during active duty for training with the Iowa 
National Guard in July 1962.  There was no medical record of 
this injury, which occurred doing construction work.  The 
appellant stated that the reason no record existed was 
because there was an order prohibiting any injuries or 
accidents during this construction work and the appellant, as 
a result, did not report the injury.  

The Board has considered whether a VA examination is required 
in this case under the duty to assist provisions codified at 
38 U.S.C.A. § 5103A(d) (West 2002) and by regulation found at 
38 C.F.R. § 3.159(c)(4) (2007).  See McLendon v. Nicholson, 
20 Vet. App. 79, 81 (2006).  The duty to assist under 38 
U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4) is triggered 
when it is necessary to obtain an examination to make a 
decision in the case.  Section 3.159(c)(4) sets forth three 
criteria to determine whether the VA is required to provide a 
medical examination, including: whether the appellant has a 
current disability, whether an injury was suffered in 
service, and whether that current disability may be 
associated with the appellant's in-service injury.  

After carefully considering the evidence of record in this 
case, the Board believes that the appellant has met the 
threshold burden required under § 3.159(c)(4).  See McClendon 
v. Nicholson, 20 Vet. App. 79 (2006) (recognizing that the 
"may be associated" element is a low threshold).  There is 
evidence, based on the veteran's statements, as well as 
statements of other individuals, that the veteran suffered an 
injury in service.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  The veteran is competent to attest to an injury.

Furthermore, a letter dated November 2002 from a private 
chiropractor, Dr. D.E.H., explains that the veteran's back 
problems are of the type "very often" associated with an 
injury occurring in the distant past.  In another examination 
by another chiropractor, Dr. L.J.K., dated February 2004, the 
veteran gave a detailed account of his injury, reiterating 
that he had experienced back pain ever since.

Because the Board may not rely on its own unsubstantiated 
medical conclusions, Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991), it must rely on an informed medical opinion in 
order to adjudicate a claim.  Thus, as per 38 C.F.R. 
§ 3.159(c)(4), it appears that a VA examination for the 
purpose of a medical opinion is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the veteran an examination by a 
VA examiner to determine the nature and 
likely etiology of the veteran's current 
back disorder(s).  The claims folder must 
be provided to the examiner for review in 
conjunction with the examination.  All 
studies or tests deemed necessary by the 
examiner should be performed.  As to any 
disability found on examination, the 
examiner should be asked to indicate 
whether it is at least as likely as not 
(i.e., at least a 50 percent probability 
or more) that such disability is related 
to service, and particularly to any injury 
claimed by the veteran.  Any and all 
opinions expressed must be accompanied by 
a complete rationale.

2.  Ensure that the veteran has received 
proper notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), including an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006) and Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

3.  After accomplishing any other development 
deemed appropriate, readjudicate the claim of 
entitlement to service connection for 
residuals of a back injury.  If the benefit 
sought in connection with the claim remains 
denied, the veteran and his representative 
should be provided with an appropriate 
Supplemental Statement of the Case and given 
the appropriate time period within which to 
respond.  

The case should then be returned to the Board for further 
consideration, as warranted.  The Board intimates no opinion, 
legal or factual, as to the ultimate outcome of this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



